Citation Nr: 0603755	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  97-02 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic nervous disorder.

2.  Entitlement to service connection for a chronic nervous 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his personal physician

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from February 1954 
to August 1959 and over two years of prior active service of 
unverified dates.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that denied the veteran's claim of entitlement 
to service connection for a nervous disorder, to include 
PTSD.   

Additional evidence was received since the most recent (March 
2005) supplemental statement of the case was issued and the 
veteran has not waived his right to initial RO consideration 
of that evidence; however, because the decision below is 
favorable to the veteran, no unfair prejudice will result in 
the Board's handling of the matter at this time.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In a March 1971 decision, the Board denied entitlement to 
service connection for a chronic nervous disorder.  It is 
therefore necessary to reopen the claim prior to discussing 
the merits of the claim.  The Board has a legal duty to 
address the "new and material evidence" requirement 
regardless of the actions of the RO.  If the Board finds that 
no new and material evidence has been submitted it is bound 
by a statutory mandate not to consider the merits of the 
case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).

Although the RO has not addressed reopening the claim, no 
unfair prejudice will result from the Board's handling of the 
matter at this time, as the decision below is favorable to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

FINDINGS OF FACT

1.  VA has fulfilled its duty to notify to veteran of the 
evidence necessary to substantiate the claim and to assist 
him by obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of it.

2.  By decision of March 1971, the Board denied service 
connection for a chronic nervous disorder and properly 
notified the veteran of that decision.  

3.  Evidence received at the RO since the March 1971 Board 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

4.  It is at least as likely as not that the veteran 
participated in combat with an enemy of the United States.  

5.  The competent medical evidence of record includes a 
diagnosis of PTSD, based on combat.


CONCLUSIONS OF LAW

1.  The March 1971 Board decision, which denied entitlement 
to service connection for a chronic nervous disorder, is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2005).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a chronic 
nervous disorder and the claim is reopened. 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (effective prior to 
August 29, 2001).

3.  PTSD was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1154, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating the claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary.  

New and Material Evidence 

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 
38 U.S.C.A. § 7103(a); Hayslip v. Principi, 364 F.3d 1321, 
1326 (Fed. Cir. 2004).  Because the Chairman did not order 
reconsideration of the Board's March 1971 decision, it is 
final.

With respect to a claim that has been finally disallowed, the 
law and regulations provide that if new and material evidence 
has been presented or secured, the claim may be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108.  

In December 1995, the veteran filed an application to reopen 
the claim.  As such, the application was received prior to 
August 29, 2001, the effective date of the amended version of 
38 C.F.R. § 3.156(a) and; therefore, the prior provision 
applies to this case.  See 38 C.F.R. § 3.156(a) (2001).

38 C.F.R. § 3.156(a) (2001) states: 

New and material evidence means evidence not 
previously submitted to agency decisionmakers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits 
of the claim.  

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans, was not altered by the 
ruling in Hodge, and continues to be binding precedent).  The 
Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, in this case, since the Board decision dated in 
March 1971.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

The evidence considered by the Board in March 1971 includes 
the veteran's service medical records (SMRs) that contain a 
November 1951 induction examination report reflecting no 
relevant psychiatric disorder.  A May 1952 treatment report 
notes that the veteran received minor medical care while 
assigned to a training course.  A February 1954 reenlistment 
examination report reflects that the veteran had no 
disqualifying defect.  There is no report of medical history 
accompanying the reenlistment examination report upon which 
the veteran might have reported any previous injury or wound.  

An October 1954 treatment slip notes that the veteran had 
already served for two years and eight months.  He was 
currently assigned to the 296 Th. Inf. Regt.  

In January 1960, the National Personnel Records Center (NPRC) 
confirmed active military service from February 1954 to 
August 1959.

In his original claim filed in June 1967, the veteran claimed 
service connection for nervousness that had been treated at 
Fort Sill, Oklahoma, in 1958.  

The veteran was psychiatrically hospitalized by VA from July 
to August 1967.  According to the report, the veteran had 
been treated in Germany in 1957 for neurosyphrillia [sic].  
He currently voiced both nervous and organic symptoms and 
reported that he had served on the front lines in Korea in 
1952.  The physician noted auditory and visual hallucination.  
The veteran reportedly heard voices call him by name and 
insulting him and he saw people moving in the shadows.  
Suicidal or homicidal ideation was noted.  He had terrifying 
nightmares daily.  The diagnosis was psychotic reaction, 
unclassified.  

In July 1969, the veteran testified that he served on active 
duty from February 1952 to August 1959.  He testified that he 
served in Korea, then in Germany, and that nervous problems 
began in 1956. 

According to a May 1970 VA psychiatric examination report, 
the diagnosis was schizophrenia, schizoaffective type, 
chronic, severe, under partial remission.  

In March 1971, the Board denied service connection for 
chronic nervous disorder.

The Board must next determine whether evidence submitted 
since the March 1971 Board decision is sufficiently new and 
material to reopen the claim.  

In December 1995, the veteran requested service connection 
for a neuropsychiatric disorder.  With his claim, he 
submitted a December 1995 psychiatric evaluation performed by 
Miguel Cubano, M.D.   

In the report, Dr. Cubano recited the veteran's reported 
combat involvement in Korea in 1952 and 1953.  The veteran 
reported having received two leg wounds and having witnessed 
friends killed in combat.  The diagnoses were PTSD (related 
to combat) and undifferentiated schizophrenia with several 
psychotic outbreaks.

The credibility of the newly submitted evidence is to be 
presumed.  Justus v. Prinicipi, 3 Vet. App. 510, 513 (1991).  
The Board finds that the above evidence is sufficiently new 
and material to warrant reopening the claim of entitlement to 
service connection for a chronic nervous disorder.  Thus, the 
claim is reopened.  

Service Connection

The veteran underwent a VA PTSD compensation examination in 
June 1996.  The psychiatrist noted that the veteran had 
served on active duty from February 1952 to August 1959 and 
had served during the Korean conflict.  During the 
examination, the veteran reported hearing voices, but he was 
considered oriented and alert.  The report makes no mention 
of any claimed combat stressor but does mention that a 
private psychiatrist had found PTSD.  The Axis I diagnosis 
was schizophrenia, undifferentiated type, by record.  The 
psychiatrist stated that there was no evidence for a PTSD 
diagnosis.  Two other psychiatrists examined the record and 
joined in an addendum report in July 1996.  That report 
mentions that there was no evidence to support the veteran's 
claim of having been wounded in combat action.

In July 1996, the National Personnel Records Center (NPRC) 
reported that the veteran's SMRs might have been destroyed by 
fire at that location on July 12, 1973.  

In April 1997, the veteran testified before an RO hearing 
officer that he fought in Korea with the 15th Infantry 
Regiment, Third Division, in 1952 and 1953.  He testified 
that he was twice wounded in the left leg and had a scar on 
the left knee.  He testified that he was sent to a hospital 
in Osaka, Japan, for treatment.  He was then sent back to 
Korea where he was captured by the enemy but escaped back to 
his unit after killing two captors.  He gave the names of two 
comrades killed in action.  He testified that he was awarded 
the Purple Heart and the Combat Infantryman Badge (CIB).  He 
testified that he received mental health treatment in or near 
Frankfurt and Mannheim, Germany, in 1955 or 1956.  He was 
later hospitalized at Fort Sill, Oklahoma, for an unrelated 
leg injury.  

The veteran's spouse testified that they had been together 
for 10 years and that the veteran had continuous nightmares 
of war. 

Dr. Cubano testified having treated the veteran for both PTSD 
and schizophrenia since 1995.  The psychiatrist testified 
that the veteran had nightmares of being pursued and that 
PTSD was due to combat during active service.  In spite of 
taking medications for anxiety and depression, the veteran 
still had severe symptoms.  The psychiatrist also noted that 
during treatment in the 1960s, PTSD had not yet been 
recognized by psychiatrists; however, if PTSD had been known, 
the diagnosis at that time would have included PTSD.  

In May 1997, the veteran submitted a lay witness statement 
from a service comrade who stated that the veteran and he 
were in combat in Korea together and that he once visited the 
veteran in a hospital in Japan.  Another service comrade 
reported that he and the veteran served together in Korea and 
later in the Puerto Rico National Guard for many years.  

An August 1999 psychiatric evaluation by Dr. Cubano again 
offers a diagnosis of PTSD.  It also offers a diagnosis of 
rule-out schizophrenia, undifferentiated type with several 
outbreaks in the past.  

In June 2000, NPRC reported that the veteran's records were 
fire-related and that no personnel file was available.  

In July 2001, the veteran supplied the names of two friends 
who died in Korea.  

In July 2001, the veteran submitted additional lay witness 
statements.  One service comrade reported that he and the 
veteran trained together, were transferred in 1952 to Korea 
together, and that he later learned through the newspaper 
Front Line that the veteran had been wounded.   

Another service comrade recalled that the veteran and he 
trained together, then went to Korea, but were sent to 
different units.  The comrade recalled visiting the veteran 
in Osaka while the veteran recuperated from wounds.  

May, August, and October 2001 VA outpatient treatment reports 
reflect assessments of PTSD.  A January 2002 report also 
notes PTSD. 

In May 2002, the veteran underwent a comprehensive VA PTSD 
clinical evaluation.  The Axis I diagnoses were PTSD and 
major depressive disorder, in that order.  The Axis IV 
diagnosis was Korean War.

In January 2004, the RO obtained a Social Security 
Administration (SSA) decision that reflects that the veteran 
was disabled from working due to schizophrenic reaction, 
beginning in March 1966.

In January 2004, the Army's Center for Research of Unit 
Records (CRUR) reported that insufficient information had 
been supplied; therefore meaningful unit history research 
could not be performed.  

In April 2004, the veteran reported participation in the 
defense of Jackson Hill [a noted battleground] in or around 
August or September 1952.  He saw two friends fall dead.  

In April 2004, the veteran's brother recalled that in 
September 1952 their mother received a telegram notifying her 
that the veteran had disappeared in action.  In October 1952, 
they received another telegram notifying her that the veteran 
had been recovered alive. 

In April 2004, the veteran reported that he went to see Dr. 
Barreras in September 1952 [sic], who gave a diagnosis of 
schizophrenia.  He said that another doctor recently 
confirmed PTSD.  

A report from NPRC dated in December 2004, noted that the 
veteran's name did not appear in the prisoner of war 
database.  

The veteran underwent a VA PTSD compensation examination in 
February 2005,.  The psychiatrist noted a review of the 
claims file and noted that the veteran's first psychiatric 
hospitalization was in July 1967 for a psychotic reaction.  
The psychiatrist noted that the veteran did not meet the 
criteria for a PTSD diagnosis, further noting that his 
reported stressors were invalid.  The Axis I diagnosis was 
schizophrenia, residual type with anxiety features.  The 
psychiatrist also opined that the veteran's schizophrenia was 
not related to active service, nor to neurosyphillia 
diagnosed during service.  The report was co-authored by two 
VA psychiatrists.

In April 2005, CURR supplied a unit history for April 1952.  
The historical data did not show that the veteran or his 
service comrades, including those whom the veteran reported 
were killed in combat, were in Korea at that time.  

Analysis

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection for PTSD is subject to additional 
requirements, however.  

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f) (2005); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

In this case, the diagnosis of PTSD is in controversy.  VA 
psychiatrists feel that the claimed PTSD stressors are 
invalid and that therefore the criteria for a PTSD diagnosis 
are not met.  On the other hand, VA treating mental health 
professionals found PTSD on several occasions and a private 
psychiatrist has given a PTSD diagnosis.  Resolving any 
remaining doubt in favor of the veteran, the Board finds that 
a valid PTSD diagnosis has been given.  Cohen, supra. 

Where claims are made by a veteran who has engaged in combat 
with the enemy in active service during a period of war, the 
VA shall accept as sufficient proof of service connection, 
satisfactory lay or other evidence of service incurrence, if 
consistent with the circumstances, conditions or hardships of 
such service, notwithstanding the fact that there is no 
official record of such incurrence in service. Service 
connection for such injury or disease may be rebutted, 
however, by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.304(d).

The issue to be resolved is whether there is credible 
supporting evidence of the combat-related stressors alleged 
by the veteran or whether the evidence demonstrates that he 
participated in combat, in which case credible supporting 
evidence is unnecessary.  38 C.F.R. § 3.304(f).  The question 
of whether an alleged stressor is supported by credible 
evidence is one of fact to be resolved by VA adjudicators 
alone.  Wilson v. Derwinski, 2 Vet. App. 614 (1992); Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

The veteran reported having been wounded in combat in Korea.  
His recollection of dates and locations narrows the relevant 
time frame to battles at Jackson Heights and Kelly Hill on 
September 7 and 8, 1952.  Historical research reflects that 
the Puerto Rican units participated in this heavy fighting 
and lost many personnel killed, wounded, or taken prisoner.  
The enemy overran the Puerto Rican force during this bitter 
fighting.  The veteran's personnel records are presumed 
destroyed by fire at NPRC; however, credible lay witness 
reports corroborate the veteran's claims, in as much as 
service comrades recall visiting the veteran during his 
recovery from his wounds.  The veteran's DD-214 reflects that 
he was an infantryman, which suggests combat.  

VA's guidance on what constitutes combat for purposes of 
establishing a diagnosis of PTSD is found in VAOPGCPREC 12-
99.  The Board points out that 38 U.S.C.A. § 7104(a), (c) 
states "The Board shall be bound in its decisions by the 
regulations of the Department, instructions of the Secretary, 
and the precedent opinions of the chief legal officer of the 
Department."  

According to VAOPGCPREC 12-99, the ordinary meaning of the 
phrase "engaged in combat with the enemy," as used in 
38 U.S.C.A. § 1154(b) requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Nothing in the language or history of that 
statute or any VA regulation suggests a more specific 
definition.  The determination as to what evidence may be 
satisfactory proof that a veteran "engaged in combat with 
the enemy" necessarily depends on the facts of each case.  
Determining whether evidence establishes that a veteran 
engaged in combat requires an evaluation of all pertinent 
evidence and an assessment of the credibility, probative 
value, and relative weight of the evidence.

VAOPGCPREC 12-99 indicates that there is no statutory or 
regulatory limitation on the types of evidence that may be 
used in any case to support a finding that a veteran engaged 
in combat with the enemy.  Hence, the Board must consider all 
submissions.  The GC opinion concludes that any evidence 
which is probative of that fact may be used by a veteran to 
support an assertion of combat with the enemy, and VA must 
consider any such evidence in connection with all other 
pertinent evidence of record.  

VAOPGCPREC 12-99 also states that the benefit-of-the-doubt 
rule in 38 U.S.C.A. § 5107(b) applies to determinations of 
whether a veteran engaged in combat with the enemy for 
purposes of 38 U.S.C. § 1154(b) in the same manner as it 
applies to any other determination material to resolution of 
a claim for VA benefits.  VA must evaluate the credibility 
and probative value of all pertinent evidence of record and 
determine whether there is an approximate balance of positive 
and negative evidence or whether the evidence preponderates 
either for or against a finding that the veteran engaged in 
combat.  If there is an approximate balance of positive and 
negative evidence, the issue must be resolved in the 
veteran's favor.  See 38 C.F.R. § 3.102 (2005).

In Pentecost v. Principi, 16 Vet. App. 124, 129 (2002), the 
Court reversed the Board in a decision that had denied 
service connection for PTSD on the basis of no confirmed 
stressor.  In Pentecost, the veteran submitted evidence of a 
rocket attack on his unit.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the veteran's own personal 
involvement, is not necessary.  Also see Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The facts in this case are similar 
because other lay evidence indicates that the veteran's unit 
was under attack by the enemy.  

The history supplied by CURR for April 1952 is not relevant 
to the veteran's claim.  His SMRs, coupled with other facts 
supplied, suggest that he was inducted in February 1952, 
trained during April 1952, and did not arrive in Korea until 
September 1952.  

Thus, even without verification of the award of the Purple 
Heart or a Combat Infantryman's Badge, the evidence of record 
is sufficient to place the issue of participation in combat 
in relative equipoise.  Applying the benefit of the doubt 
doctrine, the Board will resolve the issue in favor of the 
veteran.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  Considering all the 
evidence, including an assessment of the credibility, 
probative value, and relative weight of the evidence, the 
Board finds that it is at least as likely as not that the 
veteran did engage in combat with the enemy.  Because the 
evidence reflects that a PTSD diagnosis has been given, and 
because the evidence reflects that the veteran did 
participate in combat, the requirements for service 
connection for PTSD are met.  


ORDER

Service connection for PTSD is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


